DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 7, filed August 30, 2022, with respect to Claims 1 and 3-12 have been fully considered and are persuasive.  The objections to Claims 5, 6, and 9, and the 35 U.S.C. 103 rejections of Claims 1, 3, 4, 7, 8, and 10-12 have been withdrawn. 
Applicant argues that Desai (US 20190041961A1) is silent regarding determining pruned weight column lines from the plurality of weight column lines that correspond to each of the determined pruned weights (p. 7).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in the Response to Arguments section above, and also for the reasons discussed below.
The closest prior art (Strachan US 20180114569A1) teaches calculating node values for neural networks. Hardware accelerators may include a crossbar array programmed to calculate node values [0013].  Input voltage signal from each row line of the crossbar is weighted by the conductance of the resistive devices in each column line [0012].  Crossbar array 102 may be a configuration of parallel and perpendicular lines with memory cells coupled between lines at intersections. Crossbar array 102 may include a plurality of row lines 104, a plurality of column lines 106, and a plurality of memory cells 108.  A memory cell 108 may be coupled between each unique combination of one row line 104 and one column line 106 [0017].  Memory cells 108 may be positioned to calculate a new node values of an input vector of node values with respect to a weight matrix [0019]. Memory cells 108 of crossbar array 102 may be programmed according to a weight matrix of a neural network.  A weight matrix may represent a compilation of operations of a neural network. Value stored in the memory cells 108 may represent the values of a weight matrix.  Weight matrix may be mapped onto crossbar array 102 [0025].  Hardware accelerator 100 may calculate node values by applying voltages along row lines 104 of the crossbar array 102 and collecting the currents through column lines 106 and generating new node values 114.  On each column line 106, every input voltage is weighted by the corresponding memristance and the weighted summation is reflected at the output current [0031].  However, Strachan does not teach determining pruned weight column lines from the plurality of weight column lines that correspond to each of the determined pruned weights.
Another prior art (Hekmatshoartabari US 20190147329A1) teaches in an appropriately-trained neural network, particularly with regularization, the resulting weights are generally small [0087].  Sharing the weight block and column lines between the sensor array and the classification block is beneficial in reducing the hardware and may result in a smaller system footprint [0045].  However, Hekmatshoartabari does not teach determining pruned weight column lines from the plurality of weight column lines that correspond to each of the determined pruned weights.
Another prior art (Kim US010340002B1) teaches separate blocks of peripheral circuitry 120 connected to respective row control lines RL as well as separate blocks of peripheral circuitry 130 connected to respective column control lines CL (col. 4, lines 37-44).  However, Kim does not teach determining pruned weight column lines from the plurality of weight column lines that correspond to each of the determined pruned weights.
Another prior art (Park US 20190347555A1) teaches in the pruned weight matrix, a weight being a zero value does not affect a result of the multiplication between the weight matrix and an input vector, so that the weight matrix can be formatted so as not to load weights having zero values into a memory [0009].  However, Park does not teach determining pruned weight column lines from the plurality of weight column lines that correspond to each of the determined pruned weights.
Another prior art (Desai US 20190041961A1) teaches determining when weight is zero during training, and eliminating the entire clock (performing clock gating) for any zero values, thus saving compute power for zero activations [0206].  However, Desai does not teach determining pruned weight column lines from the plurality of weight column lines that correspond to each of the determined pruned weights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strachan (US 20180114569A1) teaches the crossbar array has a plurality of row lines, a plurality of column lines, and a memory cell coupled between each unique combination of one row line and one column line, where the memory cells are programmed according to a weight matrix (Abstract).
Hekmatshoartabari (US 20190147329A1) teaches in an appropriately-trained neural network, particularly with regularization, the resulting weights are generally small [0087].  
Kim (US010340002B1) teaches separate blocks of peripheral circuitry 120 connected to respective row control lines RL as well as separate blocks of peripheral circuitry 130 connected to respective column control lines CL (col. 4, lines 37-44).  
Park (US 20190347555A1) teaches in the pruned weight matrix, a weight being a zero value does not affect a result of the multiplication between the weight matrix and an input vector, so that the weight matrix can be formatted so as not to load weights having zero values into a memory [0009].
Desai (US 20190041961A1) teaches determining when weight is zero during training, and eliminating the entire clock (performing clock gating) for any zero values, thus saving compute power for zero activations [0206].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611